
	

113 HR 2966 IH: PLUS Loan Accessibility Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2966
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Richmond (for
			 himself, Ms. Fudge, and
			 Ms. Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to suspend, for
		  a certain period, the use of adverse credit history in determining eligibility
		  for Federal Direct PLUS Loans.
	
	
		1.Short titleThis Act may be cited as the
			 PLUS Loan Accessibility
			 Act .
		2.Provision of
			 eligibility for Federal Direct PLUS LoansSection 428B(a)(1)(A) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078–2(a)(1)(A)) is amended by adding before
			 the semicolon the following: , except that this subparagraph shall not
			 be enforced with respect to Federal Direct PLUS Loans during the period
			 beginning on the date of enactment of the PLUS Loan Accessibility Act and
			 ending on the date on which the Secretary implements the final rules on the
			 proposed rules developed by the negotiated rulemaking committee established
			 pursuant to the announcement of intent to establish a negotiated rulemaking
			 committee published by the Department on May 1, 2012 (77 Fed. Reg. 25658 et
			 seq.).
		
